ORDER

PER CURIAM.
Movant, Jefferson Marshall, appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. The judgment of convictions sought to be vacated were for burglary in the first degree and unlawful use of a weapon for which movant was sentenced to concurrent terms of imprisonment of seven years and five years respectively.
The judgment of the motion court is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value.
The judgment of the motion court is affirmed. Rule 84.16(b).